DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 15-23, directed to fig. 15 A, in the reply filed on 6/2/22 is acknowledged. 
However, applicant failed properly to elect the claims that read on the elected figure. As is seen from the elected figure, plurality of fluidically isolated [emphasis added] conduits are not there in Fig. 15. Therefore, claim 8-14 also do not read on fig. 15, and are restricted. 
Claim 15 recites curved protrusions extending from the wall of the inlet manifold, whereas the ramps in fig. 15 all originate at the inlet of the manifold. Thus claims 15-20 also do not read on fig. 15 and are restricted.
Claims examined: 1-7 and 21-23

	Elected figure:

    PNG
    media_image1.png
    577
    412
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 5 are rejected under 35 U.S.C. 102a1 as being anticipated by Liang et al (US 2012/0118738).

    PNG
    media_image2.png
    800
    938
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    626
    576
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    710
    679
    media_image4.png
    Greyscale

	Liang teaches an apparatus as claimed, with the alternating electrodes and the depleting (dilute) and concentrating compartments. As is seen in the figures copied herein, the diluting flow through manifold and with flow directors is clearly shown. This anticipates claims.1-3.
	Claim 4: as seen in the figures, the cross-sectional area at the entry and within the cell stacks are less than that of the manifold.
Claim 5: Current efficiency at least 85% - [0067]. 
Claims 6, 7 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 2012/0118738) iIn view of Skala et al (US 2005/0037254).
Applicant defines a ramp as straight or curved. Ramps are defined with respect to figures 12D-15D, such as 1230, which means the ramps are at an acute angle to the down-ward direction (as depicted) of the conduit. Therefore, the baffles 1205 in fig, 12 C, for example, is not considered as a ramp.
Liang does not teach such ramps. 
Skala, which teaches fuel cells of similar construct, teaches manifolds having such ramps – see fig. 11 copied herein. See [0072].

    PNG
    media_image5.png
    717
    1011
    media_image5.png
    Greyscale

Ramps 22 or 22’ are at an angle to the flow in the manifolds, and can be open or closed to change the flow pattern. Therefore, it would have been obvious to one of ordinary skill in the art to use the teaching of Skala in the teaching of Liang to have better flow control for improved performance or any desired flexibility in operation.
Regarding the gap between the ramp edge and the cell stack, while Liang is silent, it would have been obvious to one of ordinary skill to have a gap provided between the cell stack and other structural elements to prevent any electrical shorts. Also, as per Skala, the such gap can be provided with the adjustable ramps as desired.
Regarding claim 21-23, providing an adapter to connect the apparatus to external piping or conduits would have been obvious, and the design of such adapters would depend on the manifold. Other than that, the shape of the adapter, such as elliptical, is not a patentable invention unless otherwise shown. Routine changes in shape, dimension, etc. unpatentable: MPEP 2144.04.
Allowable Subject Matter
Applicant’s elected figure 15 is allowable over the prior arts, because the structure in it is not taught or made obvious by any of the prior arts in that field of invention.
Therefore, claim 1 can be allowed if applicant would amend claim 1 to incorporate: -- plurality of flow directors disposed within  -- instead of “wherein the flow directors linearly extend from the inlet of the manifold and end as curved ramps at the cell stacks –
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777